 

Exhibit 10.1

 

MUTUAL RELEASE AND WAIVER AGREEMENT

 

This MUTUAL RELEASE AND WAIVER AGREEMENT (the “Release”), is made and entered
into as of July 19, 2007 (the “Effective Date”), by and between ACTIVIDENTITY
CORPORATION, a Delaware corporation (the “Company”) and JASON HART, MICHAEL
SMITH and EQUITY PARTNERS TWO PTY LTD (collectively, the “Former Protocom
Shareholders”). The Company and each of the Former Protocom Shareholders are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

W I T N E S S E T H

 

WHEREAS, the Company, the Former Protocom Shareholders and Peter Johnson (as
replaced by Quentin Jones) (the “Sellers’ Representative”), entered into that
certain Stock Purchase Agreement (the “Stock Purchase Agreement”), dated as of
July 26, 2005, pursuant to which the Company acquired the outstanding capital
stock (the “Acquisition”) of Protocom Development Systems Pty. Ltd.
(“Protocom”). Capitalized terms that are not otherwise defined herein shall have
the meanings ascribed to such terms as set forth in the Stock Purchase
Agreement;

 

WHEREAS, pursuant to Sections 2.02 and 2.07 of the Stock Purchase Agreement, the
Company agreed to issue up to an additional 2,100,000 shares of its Common Stock
to the Former Protocom Shareholders under an earn-out provision if Protocom
achieved certain revenue targets during the one-year period ended June 30, 2006
(the “Earnout”);

 

WHEREAS, based on the Company’s calculation of the qualifying revenues that are
credited toward the Earnout, the Company has concluded that the revenue targets
have not been met and no additional consideration under the Earnout is owed to
the Former Protocom Shareholders;

 

WHEREAS, the Sellers’ Representative has demanded that the full Earnout amount
be paid to the Former Protocom Shareholders and has threatened to file suit
against the Company (the “Earnout Dispute”);

 

WHEREAS, the Parties desire to settle the outstanding disputes, including the
Earnout Dispute, related to the transactions contemplated by the Stock Purchase
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the $898,000 (USD) (the “Settlement Amount”)
to be paid by the Company to the Former Protocom Shareholders within five
(5) business days from the date hereof, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Former Protocom Shareholders agree as follows:

 

1.             Release and Waiver.

 

(a)           Subject to delivery of the full Settlement Amount to the Sellers’
Representative, the Former Protocom Shareholders, on behalf of themselves and
their successors,

 

 

1

--------------------------------------------------------------------------------


 

assigns, heirs, beneficiaries, creditors, representatives, agents, shareholders,
partners, limited partners, general partners and affiliates (the “Protocom
Releasing Parties”), hereby fully, finally, unconditionally and irrevocably
waive, pursuant to Section 10.03 of the Stock Purchase Agreement, any and all of
their rights to receive shares of Common Stock pursuant to Sections 2.02 and
2.07 of the Stock Purchase Agreement and release, acquit and forever discharge
the Company, and each of its respective officers, directors, partners, general
partners, limited partners, managing directors, members, stockholders, trustees,
representatives, employees, principals, agents, affiliates, parents,
subsidiaries (direct and indirect), joint ventures, predecessors, successors,
assigns, beneficiaries, heirs, executors, personal or legal representatives,
insurers and attorneys of any of them (collectively, the “Company Released
Parties”), of and from any and all commitments, actions, debts, claims,
counterclaims, suits, causes of action, damages, demands, liabilities,
obligations, costs, expenses, and compensation of every kind and nature
whatsoever, past, present or future, at law or in equity, whether known or
unknown, contingent or otherwise, which the Protocom Releasing Parties, or any
of them, had, has or may have had at any time in the past until and including
the date of this Release, against the Company Released Parties, or any of them,
including, but not limited to, any claims which relate to or arise out of the
Stock Purchase Agreement and any claims for breach of contract or for fraud or
fraudulent inducement in connection with the negotiation, execution, delivery
and performance of the Stock Purchase Agreement and the other documents and
agreements to which the Former Protocom Shareholders are a party in connection
with the transactions contemplated by the Stock Purchase Agreement
(collectively, “Company Causes of Action”). Notwithstanding the foregoing, this
Release shall exclude (i) claims solely related to the Company’s payment of the
Settlement Amount and (ii) any claims arising out of or relating to Mr. Hart’s
or Mr. Smith’s employment with the Company.

 

(b)           The Company, on behalf of itself and its successors, assigns,
heirs, beneficiaries, creditors, representatives, agents, shareholders,
partners, limited partners, general partners and affiliates (the “Company
Releasing Parties”), hereby fully, finally, unconditionally and irrevocably
waives and releases, acquits and forever discharges each of the Former Protocom
Shareholders, and each of their respective officers, directors, partners,
general partners, limited partners, managing directors, members, stockholders,
trustees, representatives, employees, principals, agents, affiliates, parents,
subsidiaries (direct and indirect), joint ventures, predecessors, successors,
assigns, beneficiaries, heirs, executors, personal or legal representatives,
insurers and attorneys of any of them (collectively, the “Protocom Released
Parties”), of and from any and all commitments, actions, debts, claims,
counterclaims, suits, causes of action, damages, demands, liabilities,
obligations, costs, expenses, and compensation of every kind and nature
whatsoever, past, present or future, at law or in equity, whether known or
unknown, contingent or otherwise, which such Company Releasing Parties, or any
of them, had, has or may have had at any time in the past until and including
the date of this Release, against the Protocom Released Parties, or any of them,
including, but not limited to, any claims which relate to or arise out of the
Stock Purchase Agreement and any claims for breach of contract or for fraud or
fraudulent inducement in connection with the negotiation, execution, delivery
and performance of the Stock Purchase Agreement and the other documents and
agreements to which the Company is a party in connection with the transactions
contemplated by the Stock Purchase Agreement (collectively, “Protocom
Shareholders Causes of Action” and together with the Company Causes of Action,
the “Causes of Action”).

 

 

2

--------------------------------------------------------------------------------


 

2.             No Assignment of Claims. Each of the Parties hereby represents
solely on behalf of such Party to each of the other Parties that such Party
(a) has not assigned, transferred, sold or otherwise hypothecated any right to
receive the Common Stock pursuant to Section 2.07 of the Stock Purchase
Agreement; (b) has not assigned any Causes of Action or possible Causes of
Action against any other Party, (c) fully intends to release all Causes of
Action against the other Parties including, without limitation, unknown and
contingent Causes of Action and (d) has consulted with counsel with respect to
the execution and delivery of this Release and has been fully apprised of the
consequences hereof. Each of the Parties also hereby expressly waives the
benefits of Section 1542 of the California Civil Code, as well as any similar
provisions under applicable law, which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known to him must have materially affected his settlement with the debtor.”

 

3.             Covenant Not to Sue. Each of the Parties covenants and agrees not
to institute, directly or indirectly, any litigation, lawsuit, claim or action
against any of the other Parties with respect to the released Causes of Action.

 

4.             Adequacy of Information. Each of the Parties hereby represents
and warrants that they have access to adequate information regarding the terms
of the Stock Purchase Agreement and each other document and agreement to which
they are a party in connection with the transactions contemplated by the Stock
Purchase Agreement, including, without limitation, the adequacy of the
Settlement Amount, the scope and effect of the general release set forth herein,
and all other matters encompassed by this Release, to make an informed and
knowledgeable decision with regard to entering into this Release. Each of the
Parties further represents and warrants that they have not relied upon any of
the other Parties in deciding to enter into this Release and have instead made
their own independent analysis and decision to enter into this Release. Each of
the Parties further acknowledges that they may hereafter discover facts
different from, or in addition to, those which they now know or believe to be
true with respect to the claims released hereby, and agree that, in such event,
this Release shall nevertheless be and remain effective in all respects,
notwithstanding such different or additional facts or the discovery thereof.

 

5.             Sufficiency of Consideration. The Former Protocom Shareholders
acknowledge and agree that the release granted by the Company and the Settlement
Amount payable to them pursuant to the terms of this Release and the covenants
contained herein provide good and sufficient consideration for every promise,
duty, release, obligation, agreement and right contained in this Release. The
Company acknowledges and agrees that the release granted by the Former Protocom
Shareholders pursuant to the terms of this Release and the covenants contained
herein provide good and sufficient consideration for every promise, duty,
release, obligation, agreement and right contained in this Release.

 

6.             Law Governing; Dispute Resolution. This Release, and all claims
and disputes arising in connection with this Release, or the negotiation,
breach, termination, performance or validity hereof or the transactions
contemplated hereby, shall be governed by and construed in accordance with the
laws of the State of California, without giving effect to the conflicts of laws

 

 

3

--------------------------------------------------------------------------------


 

principles thereof. Any claim or dispute arising out of or relating to this
Release, or the negotiation, breach, termination, performance or validity hereof
or the transactions contemplated hereby, shall be resolved solely and
exclusively in accordance with the terms of Section 11.10 of the Stock Purchase
Agreement.

 

7.             Interpretation. Each Party has been represented by counsel in
connection with this Release and each provision of this Release shall be
interpreted and construed as if it were equally and jointly drafted by the
Parties.

 

8.             Third Party Beneficiaries; Amendments. The Parties acknowledge
and agree that each of the Company Released Parties and Protocom Released
Parties is a third party beneficiary of this Release, and shall be entitled to
enforce the provisions herein against the other Parties to the same extent as if
they were parties hereto. The Parties acknowledge and agree that this Release
may only be amended, modified or supplemented by written agreement of the
Company and each of the Former Protocom Shareholders.

 

9.             Full Force and Effect; Entire Agreement. Except to the extent
expressly provided in this Release, the terms and conditions of the Stock
Purchase Agreement shall remain in full force and effect. This Release and the
Stock Purchase Agreement (and the exhibits thereto) constitute the entire
understanding and agreement between and among the Parties with respect to the
subject matter hereof. No other agreements, covenants, representations or
warranties, express or implied, oral or written, have been made by any party
with respect to the subject matter of this Release. All prior or contemporaneous
conversations, negotiations, proposed agreements and agreements, or
representations, covenants and warranties with respect to the subject matter
hereof are merged herein, waived, superseded and replaced in total by this
Release.

 

10.          Counterparts. This Release may be executed in counterparts, each of
which when so delivered shall be deemed an original, but all such counterparts
taken together shall constitute but one and the same instrument.

 

11.          Severability. Any provision of this Release that is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

12.          Indemnity. Without in any way limiting any of the rights and
remedies otherwise available to any Party hereunder,

 

(a)           the Former Protocom Shareholders shall, jointly but not severally,
indemnify and hold harmless each Company Released Party from and against all
loss, liability, claim, damage (including incidental and consequential damages)
or expense (including costs of investigation and defense and reasonable
attorneys’ fees) whether or not involving third party claims, arising directly
or indirectly from or in connection with (i) the assertion by or on behalf of
any Protocom Releasing Party of any claim or other matter released pursuant to
this Release and (ii) the assertion by any third party of any claim or demand
against any Company Released Party, which claim or demand arises directly or
indirectly from, or in connection with, any

 

4

--------------------------------------------------------------------------------


 

assertion by or on behalf of any Protocom Releasing Party against such third
party of any claims or other matters released pursuant to this Release; and

 

(b)           the Company shall indemnify and hold harmless each Protocom
Released Party from and against all loss, liability, claim, damage (including
incidental and consequential damages) or expense (including costs of
investigation and defense and reasonable attorneys’ fees) whether or not
involving third party claims, arising directly or indirectly from or in
connection with (i) the assertion by or on behalf of any Company Releasing Party
of any claim or other matter released pursuant to this Release and (ii) the
assertion by any third party of any claim or demand against any Protocom
Released Party, which claim or demand arises directly or indirectly from, or in
connection with, any assertion by or on behalf of any Company Releasing Party
against such third party of any claims or other matters released pursuant to
this Release.

 

13.          Effectiveness of Release. If the Company does not pay the
Settlement Amount to the Sellers’ Representative within five business days from
the date hereof, this Release is null and void ab initio and shall not bind any
Party.

 

[END OF TEXT]

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Release to be
duly executed and delivered as of the date first written above.

 

THE COMPANY:

 

ACTIVIDENTITY CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

/s/ Richard Kashnow

 

 

 

 

Name: Richard Kashnow

 

 

 

Title:   Chairman

 

 

HART:

 

JASON HART,
an individual

 

 

 

 

 

By:

 

 

 

 

SMITH:

 

MICHAEL SMITH,
an individual

 

 

 

 

 

By:

 

 

 

 

EQUITY PARTNERS:

 

EQUITY PARTNERS TWO PTY LTD.
Trustee for Equity Partners 2 Trust

 

 

 

 

 

By:

 

 

 

 

 

Name: Quentin Jones

 

 

 

Title:   Director

 

 

 

By:

 

 

 

 

 

Name: Richard Gregson

 

 

 

Title:   Director

 

 

6

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Release to be
duly executed and delivered as of the date first written above.

 

THE COMPANY:

 

ACTIVIDENTITY CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:  Richard Kashnow

 

 

 

Title:   Chairman

 

 

HART:

 

JASON HART,
an individual

 

 

 

 

 

By:

/s/ Jason Hart

 

 

 

SMITH:

 

MICHAEL SMITH,
an individual

 

 

 

 

 

By:

 

 

 

 

EQUITY PARTNERS:

 

EQUITY PARTNERS TWO PTY LTD,
Trustee for Equity Partners 2 Trust

 

 

 

 

 

By:

 

 

 

 

 

Name: Quentin Jones

 

 

 

Title:   Director

 

 

 

By:

 

 

 

 

 

Name: Richard Gregson

 

 

 

Title:   Director

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Release to be
duly executed and delivered as of the date first written above.

 

THE COMPANY:

 

ACTIVIDENTITY CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name: Richard Kashnow

 

 

 

Title:   Chairman

 

 

HART:

 

JASON HART,
an individual

 

 

 

 

 

By:

 

 

 

 

SMITH:

 

MICHAEL SMITH,
an individual

 

 

 

 

 

By:

/s/ Michael Smith

 

 

 

EQUITY PARTNERS:

 

EQUITY PARTNERS TWO PTY LTD,
Trustee for Equity Partners 2 Trust

 

 

 

 

 

By:

 

 

 

 

 

Name: Quentin Jones

 

 

 

Title:   Director

 

 

 

By:

 

 

 

 

 

Name: Richard Gregson

 

 

 

Title:   Director

 

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Release to be
duly executed and delivered as of the date first written above.

 

THE COMPANY:

 

ACTIVIDENTITY CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name: Richard Kashnow

 

 

 

Title:   Chairman

 

 

HART:

 

JASON HART,
an individual

 

 

 

 

 

By:

 

 

 

 

SMITH:

 

MICHAEL SMITH,
an individual

 

 

 

 

 

By:

 

 

 

 

EQUITY PARTNERS:

 

EQUITY PARTNERS TWO PTY LTD,
Trustee for Equity Partners 2 Trust

 

 

 

 

 

By:

/s/ Quentin Jones

 

 

 

 

Name: Quentin Jones

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

By:

/s/ Rajeev Dhawan

 

 

 

 

Name: Rajeev Dhawan

 

 

 

Title:   Director

 

 

9

--------------------------------------------------------------------------------